DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 2/24/2022. As directed by the amendment, claims 1, 6, 14-15, 18, and 20 were amended, no claims were cancelled nor added. Thus, claims 1-28 are presently pending in this application.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), McGregor (2016/0058830), as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979).
Regarding claim 1, Potta discloses a method of administering a pharmaceutical solution (see abstract and paragraphs 0007-0009 and 0123), comprising delivering a spray of the pharmaceutical solution from a device into a nostril of a subject (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, see full disclosure) in need thereof in a manner that delivers the pharmaceutical solution in a round spray plume (see paragraph 0113), wherein: the device is adapted for nasal delivery (see paragraphs 
However, Fleming teaches a method of administering a pharmaceutical solution (see paragraphs 0174-0182 and full disclosure) comprising delivering a spray of pharmaceutical solution from a device into a nostril of a subject in need thereof (see paragraphs 0049 and 0182, Fleming discloses a nasal aqueous spray pump for delivering epinephrine to the user the nostril), wherein the device is adapted for nasal delivery (see paragraphs 0049 and 0182), a volume of from about 20 µL to about 250 µL of spray is delivered (see paragraph 0182, Fleming discloses 0.1 mL of atomized product per discharge, 0.1 mL is 100 µL), and that the pharmaceutical solution 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potta to provide a volume of from about 20 µL to about 250 µL of spray is delivered, and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof as taught by Fleming for the purpose of providing a quantity of epinephrine that can treat cardiac arrest, hypotensive shock, and/or anaphylaxis and/or anaphylactoid (see paragraphs 0174-0182 of Fleming).
Furthermore, if there is any doubt that it would have been obvious to modify Potta with Fleming, the feature of choosing the volume or quantity of epinephrine to provide to a patient is considered as an obvious treatment design choice, since it is well-known in the art that the quantity and dosage of epinephrine/pharmaceutical formulation being provided to a subject depends on how much the doctor/physician determines as the correct dosage, which is based on the subject and the condition of the subject.
The modified Potta fails to disclose that the pharmaceutical solution comprises diethylene glycol monoethyl ether.
However, Carrara teaches a method of administering a pharmaceutical solution comprising a delivering a spray of pharmaceutical solution having epinephrine and diethylene glycol monoethyl ether (see abstract, paragraphs 0031, 0077, Carrara discloses a spray formulation having active ingredient such as epinephrine, and further 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to include diethylene glycol monoethyl ether as taught by Carrara for the purpose of providing a permeation enhancer that would facilitates better absorption of an active ingredient through the mucosa (see paragraphs 0039 and 0065 of Carrara). 
The modified Potta discloses that the pharmaceutical solution comprises chlorobutanol (see paragraph 0067 of Potta), and further discloses a formulation comprising a 6:1 ratio of epinephrine to chlorobutanol (see formulation #10 in table 1), but fails to disclose chlorobutanol hemihydrate.
However, McGregor teaches the use of chlorobutanol hemihydrate as a stabilizer and preservative for a pharmaceutical spray (see paragraph 0173, McGregor discloses that the stabilizers and/or preservatives can be chlorobutanol hemihydrate, and further discloses in paragraph 0064 that the pharmaceutical solution can be administered by inhalation e.g., intranasally or by pulmonary spray). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute chlorobutanol of the modified Potta with chlorobutanol hemihydrate as taught by McGregor for the purpose of providing an alternative well-known stabilizer/preservative that are capable of providing the same effect as chlorobutanol, since chlorobutanol hemihydrate is well known in the art to be 2 chlorobutanol with 1 water. 

Goto is cited to show that an amount of chlorobutanol is an effective variable, Goto discloses that chlorobutanol is responsible for the increase of stability of epinephrine (see paragraph 0071).
Furthermore, Yamamoto is cited as evidenced to teach that both chlorobutanol or chlorobutanol hemihydrate can be used as a stabilizer/preservative (paragraph 0241 
Regarding claim 2, the modified Potta discloses that the spray plume has a particle size distribution with a span of no more than about 2.2 when measured at a distance of from about 1 to about 10 cm from the device (see table 22 on page 10 of Potta, Potta discloses a span of droplet size distribution at 6 cm as 1.917).
Regarding claim 3, the modified Potta discloses that the spray plume has a Dmax of less than about 28 mm when measured at a distance of from about 1 to about 10 cm form the device (see table 23 on page 10 of Potta, Potta discloses that the Dmax having a 29.8 mm, the applicant stated in paragraph 0045 of the instant specification that the term “about” is within 10% of the stated value, therefore, 29.8 mm is considered as less than “about 28 mm”, since “about 28 mm” can be as high 30.8 mm).
Regarding claim 4, the modified Potta discloses that the device is a bi-dose device configured to delivery two sprays of the pharmaceutical solution (see paragraph 0182 of Fleming, Fleming discloses that the device provides at least 2 doses at 0.1 mL per dose).
Regarding claim 5, the modified Potta discloses that the device has a single reservoir containing from about 125 µL to about 250 µL of the pharmaceutical solution (see paragraphs 0182 and 0148 of Fleming, Fleming discloses that the device can comprise a reservoir for expelling aqueous spray, and further discloses that the device contains two dose of 0.1 mL). However, if there is any doubt that there is a single reservoir, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made multiple reservoirs into a 
Regarding claim 8, the modified Potta discloses that a delivery time of the pharmaceutical solution is less than about 25 seconds (see full disclosure of Potta, Potta discloses pharmaceutical solution comprising epinephrine being sprayed into the user’s nose, it is inherent that once the spray leaves the orifice, it would take less than 25 seconds to be delivered to the user’s nose is within 1-10 cm of the device). However, if there is any doubt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the delivery time of the pharmaceutical solution being less than about 25 seconds, for the purpose of quickly delivering the pharmaceutical solution to the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 9, the modified Potta discloses that the subject is suffering from a severe allergic reaction from exposure or suspected exposure to an allergen (see paragraphs 0047-0049 of Potta, Potta discloses that the term “subject” refers to a person that is experiencing type I allergies including anaphylaxis, see claim 27 of Potta).
Regarding claim 10, the modified Potta discloses that the allergen is food (paragraphs 0047-0049 of Potta).
Regarding claim 13, the modified Potta discloses everything as claimed in claim 1, therefore, the epinephrine being supplied to the subject would be capable of causing the subject to be free from respiratory depression or distress for at least about 1 hour .
Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489) and Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597) and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979).
Regarding claim 14, Potta discloses a method of administering a pharmaceutical solution (see abstract and paragraphs 0007-0009 and 0123), comprising delivering a spray of the pharmaceutical solution from a device into a nostril of a subject (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, see full disclosure) in need thereof in a manner that delivers the pharmaceutical solution in a round spray plume (see paragraph 0117), wherein: the device is adapted for nasal delivery (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, therefore, the device that administer the spray would be adapted for nasal delivery, see full disclosure), and that the pharmaceutical solution being comprises water (see paragraphs 0008-0009, Potta discloses solvent being water) and from about 1% to about 10% (w/w) of epinephrine or a pharmaceutically acceptable salt (see paragraphs 0007-0008 and 0019-0020, Potta discloses that the spray formulations comprises from about 0.1% to about 15% (w/w) of epinephrine), hypromellose (see paragraphs 0056 and 0063, Potta discloses viscosity modifiers include hydroxypropymethyl cellulose (“HPMC”)), citric acid (see paragraphs 0013-0014, Potta discloses permeation enhancer includes citric acid), sodium chloride (see 
However, Fleming teaches a method of administering a pharmaceutical solution (see paragraphs 0174-0182 and full disclosure) comprising delivering a spray of pharmaceutical solution from a device into a nostril of a subject in need thereof (see paragraphs 0049 and 0182, Fleming discloses a nasal aqueous spray pump for delivering epinephrine to the user the nostril), wherein the device is adapted for nasal delivery (see paragraphs 0049 and 0182), a volume of from about 20 µL to about 250 µL of spray is delivered (see paragraph 0182, Fleming discloses 0.1 mL of atomized product per discharge, 0.1 mL is 100 µL), and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5-100 mg epinephrine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potta to provide a volume of from about 20 µL to about 250 µL of spray is delivered, and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof as taught by Fleming for the purpose of providing a quantity of epinephrine that can treat cardiac arrest, hypotensive shock, and/or anaphylaxis and/or anaphylactoid (see paragraphs 0174-0182 of Fleming).

The modified Potta fails to disclose that the pharmaceutical solution comprises diethylene glycol monoethyl ether.
However, Carrara teaches a method of administering a pharmaceutical solution comprising a delivering a spray of pharmaceutical solution having epinephrine and diethylene glycol monoethyl ether (see abstract, paragraphs 0031, 0077, Carrara discloses a spray formulation having active ingredient such as epinephrine, and further discloses in paragraphs 0033 and 0039 that permeation enhancing system include diethylene glycol monoethyl ether).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to include diethylene glycol monoethyl ether as taught by Carrara for the purpose of providing a permeation enhancer that would facilitates better absorption of an active ingredient through the mucosa (see paragraphs 0039 and 0065 of Carrara). 
The modified Potta discloses that the pharmaceutical solution comprises 0.5% w/w of chlorobutanol (see paragraph 0067 of Potta and table 1 with formulation #10), and further discloses a formulation comprising a 6:1 ratio of epinephrine to 
However, McGregor teaches the use of chlorobutanol hemihydrate as a stabilizer and preservative for a pharmaceutical spray (see paragraph 0173, McGregor discloses that the stabilizers and/or preservatives can be chlorobutanol hemihydrate, and further discloses in paragraph 0064 that the pharmaceutical solution can be administered by inhalation e.g., intranasally or by pulmonary spray). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute chlorobutanol of the modified Potta with chlorobutanol hemihydrate as taught by McGregor for the purpose of providing an alternative well-known stabilizer/preservative that are capable of providing the same effect as chlorobutanol, since chlorobutanol hemihydrate is well known in the art to be 2 chlorobutanol with 1 water. 
The modified Potta fails to specifically disclose that the pharmaceutical solution has a weight ratio of epinephrine to chlorobutanol of about 12:1 to about 30:1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical solution of Potta to have a weight ratio of epinephrine to chlorobutanol of about 12:1 to about 30:1, for the purpose of providing a well-known preservative that can be used with epinephrine, and for the purpose of obtaining a desired amount of active ingredient (epinephrine) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). Furthermore, there appears to be no criticality in having the 
Goto is cited to show that an amount of chlorobutanol is an effective variable, Goto discloses that chlorobutanol is responsible for the increase of stability of epinephrine (see paragraph 0071).
Furthermore, Yamamoto is cited as evidenced to teach that both chlorobutanol or chlorobutanol hemihydrate can be used as a stabilizer/preservative (paragraph 0241 discloses that chlorobutanol can be a preservative and further discloses in paragraph 0243 that chlorobutanol hemihydrate can be a preservative).
Regarding claim 15, the modified Potta discloses that the spray plume has a particle size distribution having a span of no more than about 2.0 when measured at a distance of from about 1 to about 10 cm form the device (table 22 on page 10 of Potta, Potta discloses a span of droplet size distribution at 6 cm as 1.917).
Regarding claim 16, the modified Potta discloses that the device has a single reservoir containing from about 125 µL to about 250 µL of the pharmaceutical solution (see paragraphs 0182 and 0148 of Fleming, Fleming discloses that the device can comprise a reservoir for expelling aqueous spray, and further discloses that the device contains two dose of 0.1 mL). However, if there is any doubt that there is a single reservoir, it would have been obvious to one having ordinary skill in the art before the 
Regarding claim 17, the modified Potta discloses that the device is a bi-dose device configured to delivery two sprays of the pharmaceutical solution (see paragraph 0182 of Fleming, Fleming discloses that the device provides at least 2 doses at 0.1 mL per dose). Fleming discloses that the device can comprise a reservoir for expelling aqueous spray, and further discloses that the device contains two dose of 0.1 mL, where “a” reservoir is a single reservoir). However, if there is any doubt that there is a single reservoir, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made multiple reservoirs into a single reservoir, since forming into one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, and having a single reservoir would reduce on the complexity of the manufacturing of the device.  
Regarding claim 18, Potta discloses a method of administering a pharmaceutical solution (see abstract and paragraphs 0007-0009 and 0123), comprising delivering a spray of the pharmaceutical solution from a device into a nostril of a subject (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, see full disclosure) in need thereof in a manner that delivers the pharmaceutical solution in a spray plume (see paragraph 0117), wherein: the device is adapted for nasal delivery (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via 
However, Fleming teaches a method of administering a pharmaceutical solution (see paragraphs 0174-0182 and full disclosure) comprising delivering a spray of pharmaceutical solution from a device into a nostril of a subject in need thereof (see paragraphs 0049 and 0182, Fleming discloses a nasal aqueous spray pump for delivering epinephrine to the user the nostril), wherein the device is adapted for nasal delivery (see paragraphs 0049 and 0182), a volume of from about 20 µL to about 250 µL of spray is delivered (see paragraph 0182, Fleming discloses 0.1 mL of atomized product per discharge, 0.1 mL is 100 µL), and that the pharmaceutical solution 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potta to provide a volume of from about 20 µL to about 250 µL of spray is delivered, and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof as taught by Fleming for the purpose of providing a quantity of epinephrine that can treat cardiac arrest, hypotensive shock, and/or anaphylaxis and/or anaphylactoid (see paragraphs 0174-0182 of Fleming).
Furthermore, if there is any doubt that it would have been obvious to modify Potta with Fleming, the feature of choosing the volume or quantity of epinephrine to provide to a patient is considered as an obvious treatment design choice, since it is well-known in the art that the quantity and dosage of epinephrine/pharmaceutical formulation being provided to a subject depends on how much the doctor/physician determines as the correct dosage, which is based on the subject and the condition of the subject.
The modified Potta fails to disclose that the pharmaceutical solution comprises 0.1% to about 5% of diethylene glycol monoethyl ether.
However, Carrara teaches a method of administering a pharmaceutical solution comprising a delivering a spray of pharmaceutical solution having epinephrine and 0.1% to about 5% of diethylene glycol monoethyl ether (see abstract, paragraphs 0031, 0077, Carrara discloses a spray formulation having active ingredient such as epinephrine, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to include 0.1% to about 5% of diethylene glycol monoethyl ether as taught by Carrara for the purpose of providing a permeation enhancer that would facilitates better absorption of an active ingredient through the mucosa (see paragraphs 0039 and 0065 of Carrara). 
The modified Potta discloses that the pharmaceutical solution comprises 0.5% w/w of chlorobutanol (see paragraph 0067 of Potta and table 1 with formulation #10), and further discloses a formulation comprising a 6:1 ratio of epinephrine to chlorobutanol (see formulation #10 in table 1), but fails to disclose chlorobutanol hemihydrate.
However, McGregor teaches the use of chlorobutanol hemihydrate as a stabilizer and preservative for a pharmaceutical spray (see paragraph 0173, McGregor discloses that the stabilizers and/or preservatives can be chlorobutanol hemihydrate, and further discloses in paragraph 0064 that the pharmaceutical solution can be administered by inhalation e.g., intranasally or by pulmonary spray). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute chlorobutanol of the modified Potta with chlorobutanol hemihydrate as taught by McGregor for the purpose of 
The modified Potta fails to specifically disclose that the pharmaceutical solution has a weight ratio of epinephrine to chlorobutanol of about 12:1 to about 30:1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical solution of Potta to have a weight ratio of epinephrine to chlorobutanol of about 12:1 to about 30:1, for the purpose of providing a well-known preservative that can be used with epinephrine, and for the purpose of obtaining a desired amount of active ingredient (epinephrine) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). Furthermore, there appears to be no criticality in having the specific ratio range, as stated by the applicant’s specification, page 5, which states, “In some embodiments, the pharmaceutical spray formulation comprises chlorobutanol at a concentration of from about 0.005% (w/w) to about 10 % (w/w). Furthermore, there appears to be no criticality in the claimed ratio versus 6:1 of epinephrine to chlorobutanol versus a ratio of 12:1 of epinephrine to chlorobutanol hemihydrate 12:1, since both would contain the same amount of chlorobutanol.
Goto is cited to show that an amount of chlorobutanol is an effective variable, Goto discloses that chlorobutanol is responsible for the increase of stability of epinephrine (see paragraph 0071).

The modified Potta discloses hypromellose (see paragraphs 0056 and 0063, Potta discloses viscosity modifiers include hydroxypropymethyl cellulose (“HPMC”)), citric acid (see paragraphs 0013-0014, Potta discloses permeation enhancer includes citric acid), sodium chloride (see paragraph 0016, Potta discloses that the epinephrine spray formulation further comprises an isotonicity agent comprising sodium chloride). The modified Potta discloses that hypromellose is a viscosity modifiers, citric acid is a permeation enhancer and sodium chloride is an isotonicity agent, but fails to specifically disclose that there are about 0.01% to about 0.2% hypromellose, about 0.1% to about 1% of citric acid, about 0.1% to about 1% sodium chloride, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical solution of Potta to have about 0.01% to about 0.2% hypromellose, about 0.1% to about 1% of citric acid, about 0.1% to about 1% sodium chloride, for the purpose of finding an optimum or workable ranges of viscosity modifiers, permeation enhancer and isotonicity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(ii). 
Regarding claim 19, the modified Potta discloses that the device is a bi-dose device configured to delivery two sprays of the pharmaceutical solution (see paragraph 
Regarding claim 20, the modified Potta discloses that the device delivers the pharmaceutical solution in a spray plume with a Dmax is less than about 26 mm when measured at a distance of from about 1 to about 10 cm from the device (see table 23 on page 10 of Potta, Potta discloses that the Dmax having a 29.8 mm, and further discloses in paragraph 0043, that all that all numerical values relating to amounts, weights, and the likes are defined as plus or minus 10%, therefore, 29.8 includes 26.92, furthermore, the applicant stated in paragraph 0045 of the instant specification that the term “about” is within 10% of the stated value, therefore, 26.92 mm is considered as less than “about 26 mm”, since “about 26 mm” can be as high 28.6 mm, furthermore, it is well-known within the art that spray pattern is conical, as evident by tables 23 and 24 of Potta, Dmax gets larger as the distant (6 cm) increases, versus the Dmax measured at 3cm, therefore, if the spray pattern was to be measured at 1 cm as claimed, the Dmax would be less than 29.8).
Regarding claims 21-26, the modified Potta discloses that the spray formulations comprise about 1 mg to about 10 mg of epinephrine or a pharmaceutically acceptable salt thereof, about 6 mg of epinephrine or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5-100 mg epinephrine).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597) and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claim 1 above, and further in view of Ritsche (2001/0007327).
Regarding claim 6, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device comprising a plunger, a vial comprising an opening; a cannula; a rubber stopper; wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula. 
However, Ritsche teaches a device (device shown in fig. 2) comprises a plunger (19 and 44, fig. 2) that houses a container closure (47, 7, 45, and 10, fig. 2): comprising a vial (7, fig. 2) comprising an opening (opening being closed by 45, see fig. 2, paragraph 0024); a cannula (10, fig. 2, paragraph 0017); a rubber stopper (45, fig. 2, paragraph 0024); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (paragraphs 0024 and 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Ritsche for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray device that can be utilized to provide an atomizing medicament to the user’s nostrils (see paragraphs 0007 and 0023 of Ritsche).
Regarding claim 7, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Ritsche for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray device that can be utilized to provide an atomizing medicament to the user’s nostrils (see paragraphs 0007 and 0023 of Ritsche).
Claim 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489) and Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597), and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claims 14 and 18, respectively, and further in view of Ritsche (2001/0007327).
Regarding claims 27-28, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 
However, Ritsche teaches a device (device shown in fig. 2) a plunger (19 and 44, fig. 2) that houses a container closure (47, 7, 45, and 10, fig. 2): comprising a vial (7, fig. 2) comprising an opening (opening being closed by 45, see fig. 2, paragraph 0024); a cannula (10, fig. 2, paragraph 0017); a rubber stopper (45, fig. 2, paragraph 0024); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (paragraphs 0024 and 0028), and the device is pre-primed device that is configured to be actuatable with one hand (see paragraph 0004, Ritsche discloses that the actuation is operated single-handedly, see full disclosure, Ritsche fails to disclose that a user has to prime the device before use, therefore, the device is pre-primed, furthermore, Ritsche discloses in paragraphs 0028-0029 and 0006 that the actuated action would cause the medium to be exchanged between the reservoir and the body). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Ritsche for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray device that can be utilized to provide an atomizing medicament to the user’s nostrils (see paragraphs 0007 and 0023 of Ritsche).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597), and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claim 1 above, and further in view of Malhotra (WO2017/094027).
Regarding claim 6, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device comprising a plunger, a vial comprising an opening; a cannula; a rubber stopper; wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured such that the cannula can pierce the stopper when the plunger applies sufficient force to the cannula. 
However, Malhotra teaches a device (device shown in figs. 1-11) comprises a plunger (16 and 10) that houses a container closure (container closure shown in fig. 7 comprising 66, 64, 48, 50): comprising a vial (32, see figs. 8 and 11, page 14, lines 16-22) comprising an opening (opening being closed by 40, see fig. 8); a cannula (needle 20, fig. 9, page 14, lines 8-15); a rubber stopper (piston 40, fig. 8, page 15, lines 16-19 and page 7, lines 8-12, Malhotra discloses that the piston that is pierced by the needle is made out of rubber); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (see page 16, lines 31-34 and page 17, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Malhotra for delivering spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known 
Regarding claim 7, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 
However, Malhotra teaches a device (device shown in figs. 1-11) comprises a plunger (16 and 10) that houses a container closure (container closure shown in fig. 7 comprising 66, 64, 48, 50): comprising a vial (32, see figs. 8 and 11, page 14, lines 16-22) comprising an opening (opening being closed by 40, see fig. 8); a cannula (needle 20, fig. 9, page 14, lines 8-15); a rubber stopper (piston 40, fig. 8, page 15, lines 16-19 and page 7, lines 8-12, Malhotra discloses that the piston that is pierced by the needle is made out of rubber); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (see page 16, lines 31-34 and page 17, lines 1-2), wherein the device is a pre-primed device and is configured to be actuatable with one hand (see page 16, lines 31-34 and page 17, lines 1-2, Malhotra discloses that the actuation would cause the reservoir 36 to expels the fluid 38 through the outlet 8, therefore, as disclosed, the device do no to be primed, therefore, it is considered as pre-primed, furthermore, Malhotra discloses in page 9, lines 30-34 that the device can be actuated using only one hand). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the .
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489) and Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597) and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claims 14 and 18, respectively, and further in view of Malhotra (WO2017/094027).
Regarding claims 27-28, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 
However, Malhotra teaches a device (device shown in figs. 1-11) comprises a plunger (16 and 10) that houses a container closure (container closure shown in fig. 7 comprising 66, 64, 48, 50): comprising a vial (32, see figs. 8 and 11, page 14, lines 16-22) comprising an opening (opening being closed by 40, see fig. 8); a cannula (needle 20, fig. 9, page 14, lines 8-15); a rubber stopper (piston 40, fig. 8, page 15, lines 16-19 and page 7, lines 8-12, Malhotra discloses that the piston that is pierced by the needle is made out of rubber); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (see page 16, lines 31-34 and page 17, lines 1-2), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Malhotra for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray that can be utilized to provide an atomizing medicament to the user’s nostrils and that is simple in design and provide ease of handling and comfort (see page 1, lines 26-30 of Malhotra).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597) and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claim 1 above, and further in view of Edwards (2014/0243749).
Regarding claims 11 and 12, the modified Potta discloses that the subject exhibit symptoms include respiratory depression or distress (paragraph 0003 of Potta, Potta discloses that symptoms alleviate by epinephrine includes relaxation of the bronchi of the lungs and opening up constricted airways, therefore, the symptoms that a subject exhibit includes respiratory depression or distress). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Potta to treat patient having the symptom of respiratory depression or distress with epinephrine as taught by Edwards for the purpose of using a using a well-known pharmaceutical to treat a well-known symptom of anaphylaxis.
Claims 1-5, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379) and NIH Inxight Drugs (“Chlorobutanol Hemihydrate”, marketed and approved in 1911).
Regarding claim 1, Potta discloses a method of administering a pharmaceutical solution (see abstract and paragraphs 0007-0009 and 0123), comprising delivering a spray of the pharmaceutical solution from a device into a nostril of a subject (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, see full disclosure) in need thereof in a manner that delivers the pharmaceutical solution in a round spray plume (see paragraph 0113), wherein: the device is adapted for nasal delivery (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, therefore, the device that administer the spray would be adapted for nasal delivery, see full disclosure), and that the pharmaceutical solution 
However, Fleming teaches a method of administering a pharmaceutical solution (see paragraphs 0174-0182 and full disclosure) comprising delivering a spray of pharmaceutical solution from a device into a nostril of a subject in need thereof (see paragraphs 0049 and 0182, Fleming discloses a nasal aqueous spray pump for delivering epinephrine to the user the nostril), wherein the device is adapted for nasal delivery (see paragraphs 0049 and 0182), a volume of from about 20 µL to about 250 µL of spray is delivered (see paragraph 0182, Fleming discloses 0.1 mL of atomized product per discharge, 0.1 mL is 100 µL), and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5-100 mg epinephrine).

Furthermore, if there is any doubt that it would have been obvious to modify Potta with Fleming, the feature of choosing the volume or quantity of epinephrine to provide to a patient is considered as an obvious treatment design choice, since it is well-known in the art that the quantity and dosage of epinephrine/pharmaceutical formulation being provided to a subject depends on how much the doctor/physician determines as the correct dosage, which is based on the subject and the condition of the subject.
The modified Potta fails to disclose that the pharmaceutical solution comprises diethylene glycol monoethyl ether.
However, Carrara teaches a method of administering a pharmaceutical solution comprising a delivering a spray of pharmaceutical solution having epinephrine and diethylene glycol monoethyl ether (see abstract, paragraphs 0031, 0077, Carrara discloses a spray formulation having active ingredient such as epinephrine, and further discloses in paragraphs 0033 and 0039 that permeation enhancing system include diethylene glycol monoethyl ether).

The modified Potta discloses that the pharmaceutical solution comprises chlorobutanol (see paragraph 0067 of Potta), and further discloses a formulation comprising a 6:1 ratio of epinephrine to chlorobutanol (see formulation #10 in table 1), but fails to disclose the ratio between epinephrine and chlorobutanol hemihydrate is 12:1.
However, NIH Inxight Drugs teaches that Chlorobutanol Hemihydrate was marketed and approved in 1911 and comprise 2 Chlorobutanol (C4H7Cl3O).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to have chlorobutanol hemihydrate as a source of chlorobutanol as taught by NIH Inxight Drugs for the purpose of utilizing another well-known source of chlorobutanol. 
When viewing NIH Inxight Drugs, one having ordinary skill in the art would maintain the quantity of chlorobutanol as taught by Potta, however, since chlorobutanol hemihydrate contains 2-part chlorobutanol, to maintain the same quantity as chlorobutanol as taught by Potta, the amount of chlorobutanol hemihydrate within the solution would have to be at half as much as compared to adding chlorobutanol. This would lead one ordinary skill in the art to have a ratio of 12:1 of epinephrine to 
Regarding claim 2, the modified Potta discloses that the spray plume has a particle size distribution with a span of no more than about 2.2 when measured at a distance of from about 1 to about 10 cm from the device (see table 22 on page 10 of Potta, Potta discloses a span of droplet size distribution at 6 cm as 1.917).
Regarding claim 3, the modified Potta discloses that the spray plume has a Dmax of less than about 28 mm when measured at a distance of from about 1 to about 10 cm form the device (see table 23 on page 10 of Potta, Potta discloses that the Dmax having a 29.8 mm, the applicant stated in paragraph 0045 of the instant specification that the term “about” is within 10% of the stated value, therefore, 29.8 mm is considered as less than “about 28 mm”, since “about 28 mm” can be as high 30.8 mm).
Regarding claim 4, the modified Potta discloses that the device is a bi-dose device configured to delivery two sprays of the pharmaceutical solution (see paragraph 0182 of Fleming, Fleming discloses that the device provides at least 2 doses at 0.1 mL per dose).
Regarding claim 5, the modified Potta discloses that the device has a single reservoir containing from about 125 µL to about 250 µL of the pharmaceutical solution (see paragraphs 0182 and 0148 of Fleming, Fleming discloses that the device can comprise a reservoir for expelling aqueous spray, and further discloses that the device contains two dose of 0.1 mL). However, if there is any doubt that there is a single 
Regarding claim 8, the modified Potta discloses that a delivery time of the pharmaceutical solution is less than about 25 seconds (see full disclosure of Potta, Potta discloses pharmaceutical solution comprising epinephrine being sprayed into the user’s nose, it is inherent that once the spray leaves the orifice, it would take less than 25 seconds to be delivered to the user’s nose is within 1-10 cm of the device). However, if there is any doubt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the delivery time of the pharmaceutical solution being less than about 25 seconds, for the purpose of quickly delivering the pharmaceutical solution to the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 9, the modified Potta discloses that the subject is suffering from a severe allergic reaction from exposure or suspected exposure to an allergen (see paragraphs 0047-0049 of Potta, Potta discloses that the term “subject” refers to a person that is experiencing type I allergies including anaphylaxis, see claim 27 of Potta).
Regarding claim 10, the modified Potta discloses that the allergen is food (paragraphs 0047-0049 of Potta).
.
Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379) and NIH Inxight Drugs (“Chlorobutanol Hemihydrate”, marketed and approved in 1911).
Regarding claim 14, Potta discloses a method of administering a pharmaceutical solution (see abstract and paragraphs 0007-0009 and 0123), comprising delivering a spray of the pharmaceutical solution from a device into a nostril of a subject (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, see full disclosure) in need thereof in a manner that delivers the pharmaceutical solution in a round spray plume (see paragraph 0117), wherein: the device is adapted for nasal delivery (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, therefore, the device that administer the spray would be adapted for nasal delivery, see full disclosure), and that the pharmaceutical solution being comprises water (see paragraphs 0008-0009, Potta discloses solvent being water) and from about 1% to about 10% (w/w) of epinephrine or a pharmaceutically acceptable salt (see paragraphs 0007-0008 and 0019-0020, Potta discloses that the spray formulations comprises from about 0.1% to about 15% (w/w) of epinephrine), 
However, Fleming teaches a method of administering a pharmaceutical solution (see paragraphs 0174-0182 and full disclosure) comprising delivering a spray of pharmaceutical solution from a device into a nostril of a subject in need thereof (see paragraphs 0049 and 0182, Fleming discloses a nasal aqueous spray pump for delivering epinephrine to the user the nostril), wherein the device is adapted for nasal delivery (see paragraphs 0049 and 0182), a volume of from about 20 µL to about 250 µL of spray is delivered (see paragraph 0182, Fleming discloses 0.1 mL of atomized product per discharge, 0.1 mL is 100 µL), and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5-100 mg epinephrine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potta to provide a volume of from about 20 µL to about 250 µL of spray is delivered, and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, 
Furthermore, if there is any doubt that it would have been obvious to modify Potta with Fleming, the feature of choosing the volume or quantity of epinephrine to provide to a patient is considered as an obvious treatment design choice, since it is well-known in the art that the quantity and dosage of epinephrine/pharmaceutical formulation being provided to a subject depends on how much the doctor/physician determines as the correct dosage, which is based on the subject and the condition of the subject.
The modified Potta fails to disclose that the pharmaceutical solution comprises diethylene glycol monoethyl ether.
However, Carrara teaches a method of administering a pharmaceutical solution comprising a delivering a spray of pharmaceutical solution having epinephrine and diethylene glycol monoethyl ether (see abstract, paragraphs 0031, 0077, Carrara discloses a spray formulation having active ingredient such as epinephrine, and further discloses in paragraphs 0033 and 0039 that permeation enhancing system include diethylene glycol monoethyl ether).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to include diethylene glycol monoethyl ether as taught by Carrara for the purpose of providing a permeation enhancer that would facilitates better absorption of an active ingredient through the mucosa (see paragraphs 0039 and 0065 of Carrara). 

However, NIH Inxight Drugs teaches that Chlorobutanol Hemihydrate was marketed and approved in 1911 and comprise 2 Chlorobutanol (C4H7Cl3O).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to have chlorobutanol hemihydrate as a source of chlorobutanol as taught by NIH Inxight Drugs for the purpose of utilizing another well-known source of chlorobutanol. 
When viewing NIH Inxight Drugs, one having ordinary skill in the art would maintain the quantity of chlorobutanol as taught by Potta, however, since chlorobutanol hemihydrate contains 2-part chlorobutanol, to maintain the same quantity as chlorobutanol as taught by Potta, the amount of chlorobutanol hemihydrate within the solution would have to be at half as much as compared to adding chlorobutanol. This would lead one ordinary skill in the art to have a ratio of 12:1 of epinephrine to chlorobutanol hemihydrate. That is to obtain 0.5% (w/w) of chlorobutanol, 0.25% of chlorobutanol hemihydrate is needed since chlorobutanol hemihydrate contain two molecules of chlorobutanol, this would give a ratio of 12:1, see table 1, sample #10, epinephrine is at 3% (w/w). 

Regarding claim 16, the modified Potta discloses that the device has a single reservoir containing from about 125 µL to about 250 µL of the pharmaceutical solution (see paragraphs 0182 and 0148 of Fleming, Fleming discloses that the device can comprise a reservoir for expelling aqueous spray, and further discloses that the device contains two dose of 0.1 mL). However, if there is any doubt that there is a single reservoir, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made multiple reservoirs into a single reservoir, since forming into one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, and having a single reservoir would reduce on the complexity of the manufacturing of the device.
Regarding claim 17, the modified Potta discloses that the device is a bi-dose device configured to delivery two sprays of the pharmaceutical solution (see paragraph 0182 of Fleming, Fleming discloses that the device provides at least 2 doses at 0.1 mL per dose). Fleming discloses that the device can comprise a reservoir for expelling aqueous spray, and further discloses that the device contains two doses of 0.1 mL, where “a” reservoir is a single reservoir). However, if there is any doubt that there is a single reservoir, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made multiple reservoirs into a single reservoir, since forming into one piece an article which has formerly been formed 
Regarding claim 18, Potta discloses a method of administering a pharmaceutical solution (see abstract and paragraphs 0007-0009 and 0123), comprising delivering a spray of the pharmaceutical solution from a device into a nostril of a subject (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, see full disclosure) in need thereof in a manner that delivers the pharmaceutical solution in a spray plume (see paragraph 0117), wherein: the device is adapted for nasal delivery (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, therefore, the device that administer the spray would be adapted for nasal delivery, see full disclosure), and that the pharmaceutical solution being comprises water (see paragraphs 0008-0009, Potta discloses solvent being water) and from about 1% to about 10% (w/w) of epinephrine or a pharmaceutically acceptable salt (see paragraphs 0007-0008 and 0019-0020, Potta discloses that the spray formulations comprises from about 0.1% to about 15% (w/w) of epinephrine) and about 0.01% to about 0.1% of sodium bisulfite (see paragraph 0017, Potta discloses that the epinephrine spray formulations comprise stabilizer having sodium bisulfites, wherein the concentration is from about 0.005% to about 5%), hypromellose (see paragraphs 0056 and 0063, Potta discloses viscosity modifiers include hydroxypropymethyl cellulose (“HPMC”)), citric acid (see paragraphs 0013-0014, Potta discloses permeation enhancer includes citric acid), sodium chloride (see paragraph 0016, Potta discloses that the epinephrine spray formulation further comprises an isotonicity agent comprising sodium 
However, Fleming teaches a method of administering a pharmaceutical solution (see paragraphs 0174-0182 and full disclosure) comprising delivering a spray of pharmaceutical solution from a device into a nostril of a subject in need thereof (see paragraphs 0049 and 0182, Fleming discloses a nasal aqueous spray pump for delivering epinephrine to the user the nostril), wherein the device is adapted for nasal delivery (see paragraphs 0049 and 0182), a volume of from about 20 µL to about 250 µL of spray is delivered (see paragraph 0182, Fleming discloses 0.1 mL of atomized product per discharge, 0.1 mL is 100 µL), and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5 to 100 mg epinephrine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potta to provide a volume of from about 20 µL to about 250 µL of spray is delivered, and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof as taught by Fleming for the purpose of providing a quantity of epinephrine that can treat cardiac arrest, hypotensive shock, and/or anaphylaxis and/or anaphylactoid (see paragraphs 0174-0182 of Fleming).
Furthermore, if there is any doubt that it would have been obvious to modify Potta with Fleming, the feature of choosing the volume or quantity of epinephrine to provide to a patient is considered as an obvious treatment design choice, since it is 
The modified Potta fails to disclose that the pharmaceutical solution comprises 0.1% to about 5% of diethylene glycol monoethyl ether.
However, Carrara teaches a method of administering a pharmaceutical solution comprising a delivering a spray of pharmaceutical solution having epinephrine and 0.1% to about 5% of diethylene glycol monoethyl ether (see abstract, paragraphs 0031, 0077, Carrara discloses a spray formulation having active ingredient such as epinephrine, and further discloses in paragraphs 0033 and 0039 that permeation enhancing system include diethylene glycol monoethyl ether, Carrara further discloses in paragraph 0079 that the permeation enhancer comprises about 0.2 to 15% of diethylene glycol monoethyl ether or 2.5 to 7.5%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to include 0.1% to about 5% of diethylene glycol monoethyl ether as taught by Carrara for the purpose of providing a permeation enhancer that would facilitates better absorption of an active ingredient through the mucosa (see paragraphs 0039 and 0065 of Carrara). 
The modified Potta discloses that the pharmaceutical solution comprises chlorobutanol (see paragraph 0067 of Potta), and further discloses a formulation comprising a 6:1 ratio of epinephrine to chlorobutanol (see formulation #10 in table 1), 
However, NIH Inxight Drugs teaches that Chlorobutanol Hemihydrate was marketed and approved in 1911 and comprise 2 Chlorobutanol (C4H7Cl3O).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to have chlorobutanol hemihydrate as a source of chlorobutanol as taught by NIH Inxight Drugs for the purpose of utilizing another well-known source of chlorobutanol. 
When viewing NIH Inxight Drugs, one having ordinary skill in the art would maintain the quantity of chlorobutanol as taught by Potta, however, since chlorobutanol hemihydrate contains 2-part chlorobutanol, to maintain the same quantity as chlorobutanol as taught by Potta, the amount of chlorobutanol hemihydrate within the solution would have to be at half as much as compared to adding chlorobutanol. This would lead one ordinary skill in the art to have a ratio of 12:1 of epinephrine to chlorobutanol hemihydrate. That is to obtain 0.5% (w/w) of chlorobutanol, 0.25% of chlorobutanol hemihydrate is needed since chlorobutanol hemihydrate contain two molecules of chlorobutanol, this would give a ratio of 12:1, see table 1, sample #10, epinephrine is at 3% (w/w). 
Regarding claim 19, the modified Potta discloses that the device is a bi-dose device configured to delivery two sprays of the pharmaceutical solution (see paragraph 0182 of Fleming, Fleming discloses that the device provides at least 2 doses at 0.1 mL per dose).

Regarding claims 21-26, the modified Potta discloses that the spray formulations comprise about 1 mg to about 10 mg of epinephrine or a pharmaceutically acceptable salt thereof, about 6 mg of epinephrine or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5-100 mg epinephrine).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), and NIH Inxight Drugs (“Chlorobutanol Hemihydrate”, marketed and approved in 1911) as applied to claim 1 above, and further in view of Ritsche (2001/0007327).
Regarding claim 6, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device comprising a plunger, a vial comprising an opening; 
However, Ritsche teaches a device (device shown in fig. 2) comprises a plunger (19 and 44, fig. 2) that houses a container closure (47, 7, 45, and 10, fig. 2): comprising a vial (7, fig. 2) comprising an opening (opening being closed by 45, see fig. 2, paragraph 0024); a cannula (10, fig. 2, paragraph 0017); a rubber stopper (45, fig. 2, paragraph 0024); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (paragraphs 0024 and 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Ritsche for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray device that can be utilized to provide an atomizing medicament to the user’s nostrils (see paragraphs 0007 and 0023 of Ritsche).
Regarding claim 7, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 
However, Ritsche teaches a device (device shown in fig. 2) a plunger (19 and 44, fig. 2) that houses a container closure (47, 7, 45, and 10, fig. 2): comprising a vial (7, fig. 2) comprising an opening (opening being closed by 45, see fig. 2, paragraph 0024); a cannula (10, fig. 2, paragraph 0017); a rubber stopper (45, fig. 2, paragraph 0024); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Ritsche for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray device that can be utilized to provide an atomizing medicament to the user’s nostrils (see paragraphs 0007 and 0023 of Ritsche).
Claim 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), and NIH Inxight Drugs (“Chlorobutanol Hemihydrate”, marketed and approved in 1911) as applied to claims 14 and 18, respectively, and further in view of Ritsche (2001/0007327).
Regarding claims 27-28, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Ritsche for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray device that can be utilized to provide an atomizing medicament to the user’s nostrils (see paragraphs 0007 and 0023 of Ritsche).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), and NIH Inxight Drugs (“Chlorobutanol Hemihydrate”, marketed and approved in 1911) as applied to claim 1 above, and further in view of Malhotra (WO2017/094027).

However, Malhotra teaches a device (device shown in figs. 1-11) comprises a plunger (16 and 10) that houses a container closure (container closure shown in fig. 7 comprising 66, 64, 48, 50): comprising a vial (32, see figs. 8 and 11, page 14, lines 16-22) comprising an opening (opening being closed by 40, see fig. 8); a cannula (needle 20, fig. 9, page 14, lines 8-15); a rubber stopper (piston 40, fig. 8, page 15, lines 16-19 and page 7, lines 8-12, Malhotra discloses that the piston that is pierced by the needle is made out of rubber); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (see page 16, lines 31-34 and page 17, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Malhotra for delivering spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray that can be utilized to provide an atomizing medicament to the user’s nostrils and that is simple in design and provide ease of handling and comfort (see page 1, lines 26-30 of Malhotra).

However, Malhotra teaches a device (device shown in figs. 1-11) comprises a plunger (16 and 10) that houses a container closure (container closure shown in fig. 7 comprising 66, 64, 48, 50): comprising a vial (32, see figs. 8 and 11, page 14, lines 16-22) comprising an opening (opening being closed by 40, see fig. 8); a cannula (needle 20, fig. 9, page 14, lines 8-15); a rubber stopper (piston 40, fig. 8, page 15, lines 16-19 and page 7, lines 8-12, Malhotra discloses that the piston that is pierced by the needle is made out of rubber); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (see page 16, lines 31-34 and page 17, lines 1-2), wherein the device is a pre-primed device and is configured to be actuatable with one hand (see page 16, lines 31-34 and page 17, lines 1-2, Malhotra discloses that the actuation would cause the reservoir 36 to expels the fluid 38 through the outlet 8, therefore, as disclosed, the device do no to be primed, therefore, it is considered as pre-primed, furthermore, Malhotra discloses in page 9, lines 30-34 that the device can be actuated using only one hand). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Malhotra for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray that can be utilized to provide an atomizing medicament to the user’s .
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489) and Carrara (2007/0225379), and NIH Inxight Drugs (“Chlorobutanol Hemihydrate”, marketed and approved in 1911) as applied to claims 14 and 18, respectively, and further in view of Malhotra (WO2017/094027).
Regarding claims 27-28, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 
However, Malhotra teaches a device (device shown in figs. 1-11) comprises a plunger (16 and 10) that houses a container closure (container closure shown in fig. 7 comprising 66, 64, 48, 50): comprising a vial (32, see figs. 8 and 11, page 14, lines 16-22) comprising an opening (opening being closed by 40, see fig. 8); a cannula (needle 20, fig. 9, page 14, lines 8-15); a rubber stopper (piston 40, fig. 8, page 15, lines 16-19 and page 7, lines 8-12, Malhotra discloses that the piston that is pierced by the needle is made out of rubber); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (see page 16, lines 31-34 and page 17, lines 1-2), wherein the device is a pre-primed device and is configured to be actuatable with one hand (see page 16, lines 31-34 and page 17, lines 1-2, Malhotra discloses that the actuation would cause the reservoir 36 to expels the fluid 38 through the outlet 8, therefore, as disclosed, the device do no to be primed, therefore, it is considered as pre-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Malhotra for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray that can be utilized to provide an atomizing medicament to the user’s nostrils and that is simple in design and provide ease of handling and comfort (see page 1, lines 26-30 of Malhotra).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), and NIH Inxight Drugs (“Chlorobutanol Hemihydrate”, marketed and approved in 1911) as applied to claim 1 above, and further in view of Edwards (2014/0243749).
Regarding claims 11 and 12, the modified Potta discloses that the subject exhibit symptoms include respiratory depression or distress (paragraph 0003 of Potta, Potta discloses that symptoms alleviate by epinephrine includes relaxation of the bronchi of the lungs and opening up constricted airways, therefore, the symptoms that a subject exhibit includes respiratory depression or distress). 
However, if there is any doubt that the modified Potta discloses that symptoms of the subject include respiratory depression or distress.  Edwards teaches a method of administering a pharmaceutical when a subject is suffering from a severe allergic reaction having the symptoms of respiratory depression or distress (paragraph 0003). 
.


Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
The applicant on page 8, lines 13-31, page 9, lines 1-30, and page 10, lines 1-22 of the remarks argues that the reference Goto teaches away from the claimed ratio because Goto relates to highly dilute solutions of epinephrine and has no teachings applicable to more concentrated solutions of the present application. This fact is unrefuted. More importantly, Goto also teaches one of ordinary skill in paragraph 77 and in fig. 8 that any purported improved stability of epinephrine is achieved by increasing the amounts of chlorobutanol relative to epinephrine is achieved by increasing the amount of chlorobutanol relative to epinephrine, which is opposite that of the present application in the context of more concentrated solutions. In particular paragraphs 76 and 77 of Goto explain that examples 2-4 and 14-15 were used in the stability studies reflected in fig. 8, and Goto’s table 1-1 and 1-2 show such samples were a very dilute solution having 0.091% epinephrine (the present application includes over 10x to 100x times more epinephrine). Fig. 8 of Goto shows that as chlorobutanol is increased 
The applicant on page 12, lines 1-10 of the remarks argues that the office action first dismisses applicant’s data arguing that a purported “trend” of ratios less than 10:1 would have suggested the stability of ratios between 12:1 and 30:1. Such fabricated “trend” opinion on part of the office action is not supported with any data, and  actually the so-called “trend” raised in the Office Action helps establish the unexpected nature of applicant’s discoveries. The graph below shows the expected stability based on the so-called “trend” noted in the office action, and applicant’s stability data with ratios of 12:1 to 30:1 is better than expected as compared to the so-called “trend” line. However, the argument is not persuasive because the trend the office action was referring to was in 

    PNG
    media_image1.png
    251
    684
    media_image1.png
    Greyscale

Furthermore, the applicant fails to show what the compositions of the formulation is for the ratio of 6:1. Furthermore, according to the graph above, the claimed range 12:1 to 30:1 does not show unexpected results because the ratios outside of the 
The applicant on page 12, lines 11-19 of the remarks argues that a greater than expected result is evidence of non-obviousness. Moreover, a difference in kind, such as the dramatic step-change in stability between the 10:1 ratio and the 12:1 ratio is also evidence of the patentability of the present application. Thus, the so called “trend” line noted in the office action stablishes the expectation of stability based on total impurities. Applicant’s unique ratio between 12:1 and 30:1 shows a better than expected result as compared to the so-called trend, which is a clear difference-in-kind not anticipated by the cited references or the made-up “trend” allegation in the office action. However, the argument is not persuasive because the applicant’s statements in regard to unpredictable result and greater than expected results are contradicting one another, first the applicant claims that the range of 12:1 to 30:1 provides unpredictable result over the prior art’s range, and on page 12, lines 11-19 of the remarks, the applicant is claiming that the ratio of 12:1 to 30:1 is providing greater than expected result, one cannot claim both unexpected result and greater than expected result, by stating that the ratio provide greater than expected result would mean that the ratio did not provide unexpected result. Furthermore, if the applicant is claiming greater than expected result, the data submitted has not satisfied such claim because it is unclear as to how steep of a drop is between the ratios of 10:1 to 12:1, the graph fails to show how much of an increase in stability is between ratios of 10:1 to 12:1, specifically what would the stability 
The applicant on page 12, lines 20-21 and page 13, lines 1-4 of the remarks stated that the Office Action questioned data showing a 6:1 ratio in Dr. Robben’s supplemental declaration provided with applicant’s previous response. As explained in Dr. Robben’s supplemental Declaration, the sample with the 6:1 ratio is taken directly from sample 10 as described in Potta. Thus, the 6:1 ratio is stability based on the compositions of Potta and shows that the sample with a 10:1 ratio or lower are consistent with Potta. However, the argument is not persuasive because the declaration filed on 10/1/2021 merely states that “Potta sample 10 in table 1 describes a solution having 3% epinephrine, sulfites and 0.05% chlorobutanol (that is, an epinephrine to chlorobutanol ratio of 6:1)”, but fails to provide details on other ingredient within the solution, does the 6:1 ratio takes the exact solution makeup as disclosed by Potta, or as disclosed by the modified Potta or does the solution for the ratio 6:1 has similar makeup as the applicant’s solution. Therefore, the rejection still stands. 
The applicant on page 13, lines 18-31 and page 14, lines 1-19 of the remarks argues that the office action attempts to dismiss Dr. Robben’s data because applicant evaluated aqueous pharmaceutical solutions including chlorobutanol supplied in a hemihydrate form when the cited references, such as Goto and Potta, purportedly included anhydrous chlorobutanol. Dr. Robben provides a further declaration submitted herewith to address this issue. Dr. Robben explains in his second supplemental declaration that, in the context of an aqueous solution, the form of how chlorobutanol is 
4H7Cl3O (chlorobutanol) and one H2O (water) (see the attached document from NIH Inxight Drugs), furthermore, PubChem discloses that chlorobutanol hemihydrate comprise two chlorobutanol and one water molecule and that chlorobutanol hemihydrate has a chemical formula of C8H16Cl6O3, (see the attached document from PubChem), furthermore, Drugbank Online discloses that chlorobutanol hemihydrate contains two chlorobutanol and one water molecule and that chlorobutanol hemihydrate has a chemical formula of C8H16Cl6O3, (see the attached document from Drugbank Online). Therefore, a ratio of 12:1 to 30:1 of epinephrine to chlorobutanol would have a different amount chlorobutanol versus a ratio of 12:1 to 30:1 of 
Furthermore, it is noted that the applicant’s statement regarding unpredictable results regarding the current claim contradicts with applicant’s statement and affidavit that was filed on 10/1/2021, originally, the applicant stated that epinephrine to chlorobutanol or chlorobutanol hemihydrate ratios of 12:1 to 30:1 provides unpredictable results, the applicant went on to further cancel the term “chlorobutanol or” from claims 1, 14, and 18 and is currently claiming an epinephrine to chlorobutanol hemihydrate ratios of 12:1 to 30:1, and as stated above, chlorobutanol hemihydrate is well-known within the art to contain 2 chlorobutanol, which is an equivalent of a ratio of 12:2 (6:1) and 30:2 (15:1) of epinephrine and chlorobutanol, however, the applicant is claiming that the specific range of 12:1 to 30:1 of epinephrine to chlorobutanol is what providing the unpredictable result and also the ratio range of 12:1 to 30:1 of epinephrine to chlorobutanol hemihydrate would also provide unpredictable result, there is a contradiction in regarding the range, if one is unpredictable, it is unclear how the other 
The applicant on page 14, lines 22-30 and page 15, lines 1-8 of the remarks argues that the office action suggests conflicting notions about the support of the recited epinephrine to chlorobutanol ratio, but ultimately concludes that applicant has support for the noted ratio. The office action acknowledges that ratios are supported by the various ranges of epinephrine to chlorobutanol noted in the specification. To the extent needed, applicant notes that multiple ranges as described in paragraphs 4, 50, 145, 185, 187 that more than reasonably supply narrowed ranges of epinephrine and chlorobutanol that are consistent to and support the noted ratios. Moreover, paragraphs 247, 249, 250, and well as the examples in paragraph 252 more than adequately show support for the recited ratios as well as support any range of those ratios. However, the argument is not persuasive because the applicant only has support for the claimed ratios due to the fact that the applicant has support for a broader range and that the applicant has not persuasively shown that the claimed range provide unpredictable result. The applicant can claim a smaller range within a disclosed larger/broader range, for example the disclosure discloses about 1% to about 10% of epinephrine and about 0.1 to about 1.0% of chlorobutanol would give a ratio of 1:1 to 100:1, therefore, the 
The arguments to the newly added claim limitations in claims 1-28 has been addressed in the above rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Surakitbanharn (2019/0350881) is cited to show a stabilization of epinephrine formulations utilizing a non-sulfite antioxidant. 
Arora (2005/0249831) is cited to show a nasal spray having chlorobutanol hemihydrate. 
TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785